Citation Nr: 1147035	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and sister



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO found that the appellant was not the surviving spouse of the Veteran.  

The appellant testified before the undersigned at a March 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with the evidence of record.

In September 2009, the Board denied entitlement to recognition of the appellant as the deceased Veteran's surviving spouse.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a May 2011 memorandum decision, the Court vacated the Board's September 2009 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.


FINDING OF FACT

When the Veteran died in November 2005, he was not married to the appellant.

CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In June 2007, the RO sent the appellant a notice letter that told her what evidence was needed to substantiate her status as the Veteran's surviving spouse.  It told her what evidence she should submit and what evidence VA would undertake to obtain.  She was not specifically told to submit a statement saying that she believed the marriage to be valid, but as noted below, the evidence is that she did not believe there was a valid common-law-marriage.  In addition she received this notice via the statement of the case, and in discussion contained in the Board's previous decision. 

While a statement of the case or Board decision cannot provide pre-adjudication VCAA notice, it did service to put the appellant on notice as to what was required.  She has had years since the notice to submit additional evidence and argument, and to offer testimony at a hearing. 

The Veteran's status as a veteran has been established. In addition service connection for the cause of his death has been recognized. In a letter sent in February 2009, the appellant received notice on effective dates and ratings. This notice was sent after the initial adjudication of the claim, and this timing deficiency was not cured by readjudication of the claim.  Cf. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).  As no benefit is being awarded, no effective date or rating is being assigned, and the appellant is not prejudiced by the timing deficiency. 

There have been no reports of any pertinent evidence that is not already of record. The case does not turn on a medical question and a medical opinion is not needed.  There is no additional assistance that would be reasonably likely to aid the appellant in substantiating her claim.  There is, therefore, no further duty to assist her with the development of the claim. 

Analysis

In order to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

"Spouse" means a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage is invalid by reason of a legal impediment, the marriage will be deemed valid if: (a) the marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death and (d) no claim has been filed by a legal surviving spouse.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

The evidence reflects that at the time of the Veteran's death in November 2005, he and the appellant had been living together in West Virginia since approximately 1981.  In her June 2007 claim, the appellant stated that the Veteran had never been married and that prior to her relationship with the Veteran, she had been married to Q.Y. from October 1969 to October 1973 and to W.J. from July 1976 to September 1979 and that both of these marriages ended in divorce.  She conceded that she and the Veteran had not entered into an official ceremonial marriage and that they did not have any children together.  Nevertheless, she contended that she was entitled to death benefits as the Veteran's surviving spouse because she had entered into a common law marriage with the Veteran.

West Virginia does not recognize common law marriage.  W. Va. Code Ann. § 48-2-101 (West 2011); Goode v. Goode, 396 S.E.2d 430, 432 (W. Va. 1990); Beverlin v. Beverlin, 3 S.E. 36, 39-40 (W. Va. 1887) (holding that no marriage in West Virginia is valid unless it was solemnized according to the state's statutes).  

Nevertheless, if the appellant entered into a common law marriage with the Veteran without knowledge of the legal impediment to that marriage, and thereafter cohabitated with the Veteran for one year or more immediately preceding his death, such marriage will be deemed to be valid for VA purposes.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  The appellant's signed statement that she was unaware of the impediment to marriage would be accepted, in the absence of information to the contrary, as evidence of that fact.  38 C.F.R. § 3.205(c) (2011).

In this case, the appellant has not submitted the signed statement referred to in 38 C.F.R. § 3.205(c).  As for whether she was otherwise unaware of the fact that West Virginia did not recognize common law marriage at the time she began living with the Veteran, there is conflicting evidence.  

An October 2005 "Assignment of Health Care Surrogate" form from Ohio Valley Medical Center indicates that the Veteran appointed the appellant as his health care surrogate.  As for the appellant's relationship to the Veteran, an "X" was placed next to the listed designation of "close friend of the patient," however "common law wife" was also hand written on the form.  During the March 2009 hearing, the appellant testified that a nurse had written "common law wife" on the form in order to make the process easier.

The Veteran's November 2005 death certificate reflects that he was "never married" and there was no surviving spouse listed on the certificate.  His obituary listed the appellant as his "companion" of 24 years.

In a November 2005 letter, A.G. stated that she had known the appellant and Veteran for approximately 22 years.  During that time, they lived as husband and wife at the same address.

In her June 2007 claim, a July 2007 statement (VA Form 21-4138), a July 2007 "Statement of Marital Relationship" form (VA Form 21-4170), and her October 2007 notice of disagreement and July 2008 substantive appeal (VA Form 9), the appellant reported that she was "not married" to the Veteran, but that she lived with him as his common law wife in the same house for 23 to 24 years immediately preceding his death.  At the time that they began living together, they agreed to "stay together forever."  

She also reported that although she only sometimes used the Veteran's last name, they held themselves out in public as husband and wife, shared household expenses, had several joint bank accounts and loans, and the appellant was named as a beneficiary on the Veteran's life insurance policy.  Also, the Veteran considered and treated the appellant's children from a previous marriage as his own children and they thought of him as a father.

In July 2007 statements (VA Form 21-4171), S.S. and D.G. reported that they had known the Veteran and appellant for between 27 and 40 years, that they considered them as being and they were generally known as being husband and wife, and that they lived continuously together since 1982 and never denied being married.

A VA patient inquiry report retrieved in September 2007 reflects that prior to the Veteran's death; the appellant had been listed as his emergency contact and next of kin.  She was identified as his "friend".

In letters dated in June and July 2008, the appellant's children (K.W. and S.J.) and a friend reported that the appellant and the Veteran had been together since approximately 1981, during which time they operated as husband and wife, raised K.W. and S.J., ran the household, and shared vehicles, bank accounts, and financial obligations.  Furthermore, it was common knowledge among the citizens of their town that they were a "couple" and they presented themselves in that manner.  The appellant's children considered the Veteran a father figure and he was an integral part of many important parts of their lives.  

During the March 2009 hearing, the appellant testified that she and the Veteran were thought of as a married couple by the citizens of the town in which they lived.  They shared bank accounts and loans and the appellant was named as the beneficiary on the Veteran's life insurance policy.  They did not get formally married because the appellant had a history of 2 bad marriages.  Although she had been aware of the concept of common law marriage, she "never really gave much thought" to whether such a marriage was valid in West Virginia at the time they entered into a relationship.

The above evidence reflects that the appellant, her children, and friends have all reported that the appellant and the Veteran lived continuously together since approximately 1981 until the time of the Veteran's death, that they operated as husband and wife, and were generally recognized in the community as being married.  The appellant, her children, and friends are competent to provide such statements.  Furthermore, there is nothing to explicitly contradict these statements and they are otherwise consistent with the evidence of record.  Thus, these statements are considered credible.

Nevertheless, the subjective reports as to the nature of the relationship between the appellant and the Veteran in the years since they began living together are not significantly probative as to the appellant's frame of mind at the time she began a relationship with the Veteran because these reports were provided many years after the beginning of the relationship.  Furthermore, they are more probative as to how the relationship was socially portrayed as a marriage as opposed to whether the appellant believed she had entered into a legally recognized marriage.  

As explained below, the objective evidence of record (e.g. bank account statements, loan documents) outweighs any probative value that may be assigned to these lay statements because such objective evidence more accurately reflects whether the appellant believed that she was legally entitled to portray herself as being the Veteran's spouse .  

Although the appellant and Veteran shared bank accounts and loans and the Veteran was listed on her car insurance, she did not use the Veteran's last name when signing documents associated with these joint obligations and the Veteran was identified as a "nonrelative/friend" on her car insurance.  She identified herself as a "close friend" of the Veteran on the October 2005 "Assignment of Health Care Surrogate" form and was listed as a "friend" in the Veteran's VA medical records.  Also, the Veteran was listed as being "never married" on his November 2005 death certificate and the appellant was not included as a surviving spouse.

Furthermore, the appellant has never contended that she had entered into a relationship with the Veteran without knowledge of the fact that common law marriage was not recognized in West Virginia.  Rather, she stated during the March 2009 hearing that she "never really gave much thought" to the issue at the time she began living with the Veteran.  She is competent to provide such a statement and this statement is credible in the absence of any explicit evidence to the contrary.  

This statement as well as her stated intention to avoid the legal entanglements of a formal marriage at the time she entered into a relationship with the Veteran, and the fact that she did not identify herself as the Veteran's wife on any of the official/legally significant documents of record weighs in favor of a conclusion she did not intend to enter into a common law marriage and that she was not unaware of the invalidity of common law marriage was not valid under state law when she began a relationship with the Veteran. 


In its May 2011 decision, the Court found that the Board had not adequately discussed the probative value of the lay statements of record and why they are outweighed by the other evidence and had not considered the intent of the appellant at the time she entered into a relationship with the Veteran in 1981.

As discussed above, the appellant's statements do not indicate that she intended to enter into a marriage, common law or otherwise, with the Veteran in 1981.  The other lay statements disclose the impressions of the authors and members of the community, but say nothing probative about the intentions of the appellant and the Veteran when they entered into their relationship.  

It has been pointed out that the Veteran treated the appellant's children as his own, but this says nothing about whether he thought of the appellant as his wife.  He took a number of affirmative actions indicating that he did not view the appellant as his wife, despite his treatment of her children.

The documentary evidence indicates that the appellant and the Veteran did not believe that they had entered into a common law marriage.  It is highly probative that on a number of occasions when they could have described their relationship as a marriage, they chose to use other terms.  The one document reporting a common law marriage was written by another party for purposes of convenience and not as a reflection of how the parties viewed their relationship or of their intentions when they entered into that relationship.

In sum, the weight of the evidence reflects that the appellant was not unaware of the fact that common law marriage was not valid in West Virginia at that time she began living with the Veteran and that she did not believe she was entering into a legally recognized marriage at that time.  

In light of the above evidence, the appellant and the Veteran cannot be considered to have been in a valid marriage under 38 C.F.R. § 3.52.  

The law is clear that in order to establish entitlement to VA death benefits, the appellant must be recognized as the Veteran's legal spouse at the time of his death.  38 C.F.R. §§ 3.1(j), 3.50.  The fact that the appellant was not legally married to the Veteran and that any purported marriage cannot be deemed valid, forecloses eligibility for VA death benefits.  Accordingly, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


